—In an action for a divorce and ancillary relief, the plaintiff wife appeals from stated portions of an order of the Supreme Court, Westchester County (Nicolai, J.), entered September 25, 1997, and the defendant husband cross-appeals from so much of the same order as denied his cross motion for an award of sanctions and attorney’s fees.
Ordered that the appeal by the plaintiff is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from; and it is further,
Ordered that the appellant-respondent is awarded one bill of costs.
Under the circumstances of this case, the court did not err when it denied the husband’s motion for an award of sanctions and attorney’s fees. Sullivan, J. P., Joy, Krausman and Florio, JJ., concur.